Exhibit 10.1

 
Common Stock Warrant
 
 
Medical Billing Assistance, Inc.
 

 No. __         December 23, 2011

 
1. General. This certifies that, for services rendered between June 6, 2011, and
December 23, 2011, as set forth on Schedule A hereto, subject to inspection and
approval by the Holder by February 2, 2012, Medtrx Provider Network, LLC, a
Delaware limited liability company (“MedTRX”), or its assigns (together with
MedTrx, the “Holder”), is entitled to subscribe for and purchase from Medical
Billing Assistance, Inc., a Colorado corporation (the “Corporation”), at any
time or from time to time during the Exercise Period (defined below), on the
terms and subject to the provisions hereinafter set forth, up to 7,500,000
shares (subject to adjustment as provided herein) of fully paid and
non-assessable Common Stock, par value $0.001 per share (the “Common Stock”), of
the Corporation, at a price per share (the “Warrant Price”) of $0.90 (subject to
adjustment as provided herein).
 
The shares of capital stock of the Corporation issuable upon exercise or
exchange of this Warrant are sometimes hereinafter referred to as the “Warrant
Shares.”
 
2. Exercise of Warrant. As used herein, “Exercise Period” means the period
commencing on the date hereof and ending on the seven-year anniversary of the
date hereof. The rights represented by this Warrant may be exercised by the
holder hereof, in whole or in part, at any time or from time to time during the
Exercise Period, by the surrender of this Warrant (properly indorsed) at the
office of the Corporation at 709 South Harbor City Boulevard, Suite 250,
Melbourne, Florida 32901, or at such other agency or office of the Corporation
in the United States of America as it may designate by notice in writing in the
form attached as Exhibit A hereto to the holder hereof at the address of such
holder appearing on the books of the Corporation, and by payment (either in cash
or by check) to the Corporation of the Warrant Price for each Warrant Share
being purchased. In the event of the exercise of the rights represented by this
Warrant, a certificate or certificates for the Warrant Shares so purchased,
registered in the name of the holder, which certificates shall be unlegended and
free of any resale restrictions to the extent permitted by applicable law (and
covered by an opinion of counsel for the Corporation addressed and delivered to
the transfer agent for the Corporation's Common Stock) and, except as expressly
provided herein, if this Warrant shall not have been exercised for all of the
Warrant Shares, a new Warrant, registered in the name of the holder hereof, in
substantially the same form as this Warrant, shall be delivered to the holder
hereof within a reasonable time after the rights represented by this Warrant
shall have been so exercised. For the avoidance of doubt, the preceding sentence
shall not impose any obligation on the Corporation to register the Warrant
Shares, it being understood that all such obligations are set forth in the
Registration Rights Agreement dated as of the date hereof between the
Corporation and MedTRX. The person in whose name any certificate for Warrant
Shares is issued upon exercise of this Warrant shall for all purposes be deemed
to have become the holder of record of such shares on the date on which the
Warrant was surrendered and payment of the Warrant Price irrespective of the
date of delivery of such certificate, except that, if the date of such surrender
and payment is a date when the stock transfer books of the Corporation are
closed, such person shall be deemed to have become the holder of such shares at
the close of business on the next succeeding date on which the stock transfer
books are open. The Corporation shall pay any and all documentary, stamp, and
similar issue or transfer taxes payable in respect of the issue or delivery of
any Warrant Shares.
 
3.           Adjustment of Warrant Price.
 
(a)           The Warrant Price shall be subject to adjustment from time to time
as follows:
 
(i)           If, at any time during the Exercise Period, the number of shares
of Common Stock outstanding is increased by a stock dividend payable in shares
of Common Stock or by a subdivision or split-up of shares of Common Stock, then,
following the record date fixed for the determination of holders of Common Stock
entitled to receive such stock dividend, subdivision or split-up, the Warrant
Price shall be appropriately decreased and the number of shares of Common Stock
issuable upon exercise of this Warrant shall be appropriately increased, in each
case in proportion to such increase in outstanding shares.
 
(ii) If, at any time during the Exercise Period, the number of shares of Common
Stock outstanding is decreased by a combination of the outstanding shares of
Common Stock, then, following the record date for such combination, the Warrant
Price shall be appropriately increased and the number of shares of Common Stock
issuable upon exercise of this Warrant shall be appropriately decreased, in each
case, in proportion to such decrease in outstanding shares.
 
(iii) In the event of any capital reorganization of the Corporation, any
reclassification of the stock of the Corporation (other than a change in par
value or from par value to no par value or from no par value to par value or as
a result of a stock dividend or subdivision, split-up or combination of shares),
or any consolidation or merger of the Corporation (other than a consolidation or
merger in which the Corporation is the continuing corporation and which does not
result in any change in the Common Stock), each Warrant Share shall after such
reorganization, reclassification, consolidation, or merger be exercisable or
exchangeable into the kind and number of shares of stock or other securities or
property of the Corporation or of the corporation resulting from such
consolidation or surviving such merger to which the holder of the number of
shares of Common Stock deliverable (immediately prior to the time of such
reorganization, reclassification, consolidation or merger) upon exercise or
exchange of such Warrant Share would have been entitled upon such
reorganization, reclassification, consolidation, or merger. The provisions of
this clause shall similarly apply to successive reorganizations,
reclassifications, consolidations, or mergers. In any such reorganization or
other action or transaction described above, appropriate provision shall be made
with respect to the rights and interests of the holder of this Warrant to the
end that the provisions hereof (including, without limitation, provisions for
adjustments of the Warrant Price and of the number of shares purchasable and
receivable upon the exercise of this Warrant) shall thereafter be applicable, as
nearly as may be, in relation to any shares of stock, securities, or assets
thereafter deliverable upon the exercise hereof. In the event that the
Corporation will merge or consolidate with or into any other corporation, the
corporation resulting from such merger or consolidation (if not the Corporation)
shall be deemed to assume the performance of this Warrant.
 
(iv)           All calculations under this Section 3 shall be made to the
nearest one tenth (1/10) of a share.
 
(b)           Whenever the Warrant Price shall be adjusted as provided in this
Section 3, the Corporation shall forthwith file, at the office of the
Corporation or any transfer agent designated by the Corporation for the Common
Stock, a statement, signed by its chief financial officer, showing in detail the
facts requiring such adjustment and the adjusted Warrant Price. The Corporation
shall also cause a copy of such statement to be sent by first-class certified
mail, return receipt requested, postage prepaid, to each holder of a Warrant at
his or its address appearing on the Corporation’s records. Where appropriate,
such copy may be given in advance and may be included as part of a notice
required to be mailed under the provisions set forth immediately below.
 
(c)           In the event the Corporation shall propose to take any action of
the types described in Sections 4(a)(i), (ii), and (iii), the Corporation shall
give notice to each holder of a Warrant in the manner set forth herein, which
notice shall specify the record date, if any, with respect to any such action
and the date on which such action is to take place. Such notice also shall set
forth such facts with respect thereto as shall be reasonably necessary to
indicate the effect of such action (to the extent such effect may be known at
the date of such notice) on the Warrant Price then in effect and the number,
kind, or class of shares or other securities or property that shall be delivered
or purchasable upon the occurrence of such action or deliverable upon exercise
of this Warrant. In the case of any action that would require the fixing of a
record date, such notice shall be given at least 20 days prior to the date so
fixed, and in case of all other action, such notice shall be given at least 30
days prior to the taking of such proposed action. Failure to give such notice,
or any defect therein, shall not affect the legality or validity of any such
action.
 
4.           Covenants as to Common Stock. The Corporation covenants and agrees
that all shares of Common Stock that may be issued upon the exercise of the
rights represented by this Warrant will, upon issuance, be validly issued, fully
paid, and non-assessable and free from all taxes, liens, charges, and preemptive
rights with respect to the issuance thereof. The Corporation further covenants
and agrees that the Corporation will from time to time take all such action as
may be requisite to assure that the stated or par value per share of the Common
Stock is at all times equal to or less than the then effective Warrant Price per
share of Common Stock issuable upon exercise of this Warrant. The Corporation
further covenants and agrees that the Corporation will at all times have
authorized and reserved, free from preemptive rights, a sufficient number of
shares of its Common Stock to provide for the exercise of the rights represented
by this Warrant. The Corporation further covenants and agrees that if any shares
of Common Stock to be reserved to provide for the exercise of this Warrant
require registration with or approval of any governmental authority under any
federal or state law before such shares may be validly issued or delivered upon
exercise (other than as a result of the transfer of this Warrant, in whole or in
part, subsequent to its initial issuance), then the Corporation will in good
faith and expeditiously as possible endeavor to secure such registration or
approval, as the case may be.
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
5.           Registration Rights of the Holder. The Corporation hereby grants to
the holder of this Warrant those rights set forth in the registration rights
agreement attached as Exhibit B hereto (subject to the transfer provisions set
forth therein), the provisions of which are incorporated herein by reference and
made a part hereof as if set forth herein in their entirety.
 
6.           Transfer of Warrant; Amendment. Subject to compliance with
applicable federal and state securities laws, this Warrant and all rights
hereunder are transferable, in whole or in part, at the agency or office of the
Corporation referred to in Section 2, by the holder hereof in person or by duly
authorized attorney, upon surrender of this Warrant properly endorsed. Each
taker and holder of this Warrant, by taking or holding the same, consents and
agrees that this Warrant, when endorsed in blank in the form attached hereto as
Exhibit C, shall be deemed negotiable, and, when so endorsed the holder hereof
may be treated by the Corporation and all other persons dealing with this
Warrant as the absolute owner hereof for any purposes and as the person entitled
to exercise the rights represented by this Warrant, or to the transfer hereof on
the books of the Corporation, any notice to the contrary notwithstanding; but
until each transfer on such books, the Corporation may treat the registered
holder hereof as the owner hereof for all purposes, provided that, the Holder
may not transfer, in the aggregate, more than 49% of this Warrant to any person
other than an affiliate of the Holder without the prior written consent of the
Corporation.
 
7.           Lost, Stolen, Mutilated, or Destroyed Warrant. If this Warrant is
lost, stolen, mutilated, or destroyed, the Corporation may, on such terms as to
indemnity or otherwise as it may in its discretion impose (which shall, in the
case of a mutilated Warrant, include the surrender thereof), issue a new Warrant
of like denomination and tenor as the Warrant so lost, stolen, mutilated, or
destroyed. Any such new Warrant shall constitute an original contractual
obligation of the Corporation, whether or not the allegedly lost, stolen,
mutilated, or destroyed Warrant shall be at any time enforceable by anyone.
 
8.           Modification and Waiver. This Warrant and any provision hereof may
be changed, waived, discharged, or terminated only by an instrument in writing
signed by the party against which enforcement of the same is sought.
 
9.           Notices. All notices, requests, demands, and other communication
with respect hereto shall be in writing and shall be delivered by hand, prepaid
by Federal Express (or a comparable overnight delivery service), sent by the
United States first-class certified mail, postage prepaid, return receipt
requested, to the parties at their respective addresses set forth as follows:
 
If to MedTRX, to:
 


 
____________________
 
____________________
 
____________________
 
Attention: ____________
 
with a copy to:
 
Arent Fox LLP
1050 Connecticut Avenue NW
Washington, DC 20036
Attention: Jay L. Halpern, Esq.
 
If to the Corporation, to:
 
709 South Harbor City Boulevard, Suite 250
Melbourne, Florida 32901
Attention: Chris Romandetti
 
with a copy to:
 
Andrea Cataneo, Esq.
Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd
Floor                                                                                    
New York, NY 10006
 
Any notice, request, demand or other communication delivered or sent in the
manner aforesaid shall be deemed given or made (as the case may be) upon the
earliest of (a) the date it is actually received, (b) on the business day after
the day on which it is delivered by hand, (c) on the business day after the day
on which it is properly delivered by Federal Express (or a comparable overnight
delivery service), or (d) on the third (3rd) business day after the day on which
it is deposited in the United States mail. Any party may change such party's
address by notifying the other parties of the new address in any manner
permitted by this Section 9.
 
10.           Binding Effect on Successors; Survival. This Warrant shall be
binding upon the parties hereto and their respective successors and assigns,
including any corporation succeeding the Corporation by merger, consolidation,
or acquisition of all or substantially all of the Corporation’s assets. All of
the obligations of the Corporation relating to the Common Stock issuable upon
the exercise of this Warrant shall survive the exercise and termination of this
Warrant. All of the covenants and agreements of the Corporation shall inure to
the benefit of the successors and assigns of MedTRX.
 
11.           Headings. The headings of the sections and paragraphs of this
Warrant are inserted for convenience only and do not constitute a part of, nor
shall they be used in construing, this Warrant.
 
12.           Governing Law. This Warrant shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the laws of
the State of New York without regard to conflicts of law rules of such state.
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
14.           Fractional Shares. No fractional shares shall be issued upon
exercise of this Warrant. The Corporation shall, in lieu of issuing any
fractional share, pay the holder entitled to such fraction a sum in cash equal
to such fraction multiplied by the then Fair Market Value of one Warrant Share.
 
15.           Counterparts. This Warrant may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original,
and all of which, taken together, shall constitute one and the same Warrant. In
the event that any signature is delivered by facsimile transmission, such
signature shall create a valid binding obligation of the party executing (or on
whose behalf such signature is executed) the same with the same force and effect
as if such facsimile signature were the original thereof.
 


 


 
[Signature page follows.]
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the undersigned have caused this Warrant to be executed by
their duly authorized officers on the date first above written.
 
Medical Billing Assistance, Inc.
 


 
By: /s/ Chris Romandetti
 
Name: Chris Romandetti
 
Title: CEO
 
Date: 2/6/12
 


 
MedTrx Provider Network, LLC
 


 
By: /s/ Nancy Halpern
 
Name: Nancy Halpern
 
Title: Secretary
 


 
4

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
 
Form of Subscription
 
The undersigned, the holder of Medical Billing Assistance, Inc. Common Stock
Warrant No. __, hereby irrevocably elects to exercise the purchase rights
represented by such Warrant for, and to purchase thereunder, _________ shares of
Common Stock of Medical Billing Assistance, Inc. and herewith makes payment of
$_________ therefor, and requests that the certificates for such shares be
issued in the name of and delivered to, ___________________, whose address is
_________________________________________________.
 
Dated:_____________
_________________________________
Name:


_________________________________
Address
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
EXHIBIT B
 
 
Registration Rights Agreement
 
 
See attached.
 
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
Form of Assignment
 
For value received, the undersigned hereby sells, assigns and transfers unto the
right represented by Medical Billing Assistance, Inc. Common Stock Warrant No.
__ to purchase _______ shares of _______________ of Medical Billing Assistance,
Inc., to which such Warrant relates, and appoints ____________________ to
transfer such right on the books of Medical Billing Assistance, Inc., with full
power of substitution in the premises.
 
Dated:_____________
_________________________________
Name:


_________________________________
Address
Signed in the presence of:
 


_________________________________
Name:


 
7

--------------------------------------------------------------------------------

 


Schedule A


·  
Developed a focused branding and marketing plan for the Corporation as a public
entity and as a service provider in the medical health space;

·  
Introduced the concept of a migratory merger to Delaware to build shareholder
trust and credibility;

·  
Re-directed the business model from an MRI rollup to a practice management
company;

·  
Protected the Corporation from entering into a $12 million dollar transaction
fraught with issues and inconsistencies, netting a savings to the company in the
millions of dollars;

·  
Consulted on strategic transactions to enhance Corporation value;

·  
Assisted management with capital transactions and potential strategic
transactions, including without limitation, structuring and negotiating such
transactions;

·  
Introduced potential/ proposed board members;

·  
Evaluated the capital structure and making recommendation on a recapitalization
that can make the Corporation more attractive to investors and eligible for
up-listing to NASDAQ;

·  
Explored credit facilities and presenting these and other lines to the
Corporation;

·  
Accessed additional roll up opportunities of medical practices.


 
 
 
 
 
8